Citation Nr: 0100638	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  95-19 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from October 1963 to October 
1965.  This matter comes to the Board of Veterans' Appeals 
(Board) from a December 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied entitlement to a disability rating in 
excess of 10 percent for lumbosacral strain.  The veteran 
perfected an appeal of that decision.

This case was previously before the Board in April 1997 and 
August 1999, at which times the Board remanded the case to 
the RO for additional development.  The development has been 
completed to the extent possible and the case returned to the 
Board for consideration of the veteran's appeal.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
support his claim, obtained all relevant evidence designated 
by the veteran, and provided the veteran with VA medical 
examinations to substantiate his claim of entitlement to a 
higher schedular disability rating.

2.  Certain statements made by the veteran regarding his back 
disability are found to be not credible.  

3.  The symptoms of lumbosacral strain are most appropriately 
characterized as pain, muscle spasm, and limitation of 
motion.  Although there are osteoarthritic changes and 
narrowing of joint space, the evidence does not show loss of 
lateral spine motion, listing of the whole spine to one side, 
Goldthwaite's sign or abnormal mobility on forced motion.  
The competent and credible evidence does not show more than 
moderate limitation of motion or neurological impairment such 
as sciatic neuropathy.   


CONCLUSION OF LAW

The criteria for a 20 percent disability rating for 
lumbosacral strain are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991), as amended by The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5292, 
5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that he received 
treatment for low back strain on multiple occasions.  

A copy of a claim for VA disability benefits for a service 
back injury, received by VA in 1980, reflects that in regard 
to medical treatment, including after service, for the back 
injury, the veteran reported "none."  He indicated that the 
only VA benefit he had previously applied for was educational 
assistance and did not indicate that he had applied for VA 
medical care, which is among the preprinted benefits on the 
form that could have been endorsed.  It appears that he 
abandoned that claim.  He filed another claim in 1991 for a 
back disability.  He did not indicate that he had applied for 
VA medical care.  He reported that a Dr. Clemens had treated 
him for his back from 1966 to 1970 and that he had been 
treated by De Gaulle Chiropractic from "1987-."  The only 
authorization for release of records that he submitted was 
for DeGaulle Chiropractic, indicating that he had been 
treated there from 1966 to 1987. 

Records from the DeGaulle Chiropractic Clinic indicate that 
the veteran was seen on November 20, 1987, for a complaint of 
low back pain that had started that day.  He gave a history 
of occasional low back pain associated with pushing a cart 
full of mail.  His occupation was noted to be mail carrier.  
No past treatment for his back was noted.  Clinic records 
also note that on November 28, 1987 the veteran was "rear 
ended" in a motor vehicle accident and was seen on November 
30,1987, reporting that he had sustained back and neck 
injuries in the accident.  He indicated that prior to the 
accident he had had back pain and that he had never been 
injured in the same area before the accident.  A medical 
record of November 30, 1987 indicates that the veteran had a 
painful mid back at L4-5, that it was a dull ache and 
constant, and that it was localized, without radiation.  A 
physician's statement of February 1988 signed by Dr. Collins 
at the DeGaulle clinic notes the veteran was first seen on 
November 20, 1987 and that the subsequent motor vehicle 
accident had further aggravated his condition.  The diagnoses 
were noted to be lumbar discopathy, lumbar sprain/strain, and 
sciatica.  The veteran was noted to be showing decreased 
symptomatology and his prognosis was favorable.  

During a VA medical examination in October 1991 the veteran 
reported having had intermittent aching low back pain since 
1964.  Examination disclosed normal gait.  Range of motion of 
the lumbar spine was forward flexion to 90 degrees; extension 
to 20 degrees; lateral flexion to 32 degrees, bilaterally; 
and rotation to 20 degrees, bilaterally.  The veteran's 
neurological status was normal, and an X-ray study of the 
lumbosacral spine revealed no spinal abnormalities and well 
maintained disc spaces.   The examination resulted in a 
diagnosis of lumbosacral sprain.  

In a November 1991 rating decision the RO granted service 
connection for lumbosacral strain and assigned a 10 percent 
rating for the disorder.

In a June 1992 statement the veteran reported that he had 
gone to many doctors but they had either died or could not be 
located and that the only records he could find were those 
from the De Gaulle Chiropractic Clinic. 

During an April 1993 hearing the veteran testified that he 
had to lift and sit a certain way in order to prevent back 
pain, and that he had back pain if he lay on his back.  He 
stated that he experienced muscle spasms that prevented him 
from moving or resting at night.  He also stated that he was 
unable to get out of bed when the muscle spasms occurred.  
The veteran testified that he had tried treatment but could 
not afford to go to all the different doctors and that when 
he tried to go to the VA "they don't even wait on me," 
alleging that he had been there four times and had not been 
waited on.  He stated that he took over-the-counter 
medication for his back pain, which sometimes resolved after 
a week or sometimes after 30 days.  He also testified that 
normally his back condition did not affect his working but 
that at times anything he would do irritated his back and he 
would have problems the whole day.  If his back was 
aggravated enough he would get muscle spasms and could not 
move.  When asked by the hearing officer whether the current 
back problems had begun after the motor vehicle accident in 
1987, the veteran stated that he had had them all the time 
and was being treated by a doctor before the accident.  He 
testified that he was told by the doctor that since he had no 
insurance he should let the accident pay for it (his back 
treatment) so that's what he did.  He went on to testify that 
the accident aggravated his condition but that before the 
accident he could barely walk and it would take him an hour 
to walk three blocks.  Treatment he received reportedly had 
helped "a whole lot" and then he had the accident which was 
a "reinjury" and his muscle spasms recurred.  The veteran 
further testified that after service he went to Dr. Clemens 
at least twice a week for his back and then started treating 
himself with hot baths which helped temporarily.  He 
indicated that muscle spasms were brought on by working or 
bending, further testifying that he had some pain in his back 
at all times, but that the pain became worse with activity or 
lying on his back.

In 1995 the RO received De Gaulle Chiropractic Clinic 
records, which include a form prepared by the veteran in June 
1992 indicating that he was employed by the US Postal Service 
and that his present symptom was lower back pain.  
Chronological therapy records, which appear to refer to 
treatment in late 1987 and 1988, show that the veteran's 
condition improved with treatment.  A "patient record" 
signed by the veteran on November 20, 1987 notes that he 
reported having a "pulled muscle' and that the condition was 
not work related and began on November 15, 1987.  He 
indicated that he had not seen another doctor for the 
condition.  On the same date he was noted to complain of low 
back pain. 

VA treatment records received from the VA Medial Center in 
New Orleans in June 1997 were reported to be the veteran's 
entire outpatient chart.  They show that in December 1992 he 
was seen requesting a blood pressure check.  There was no 
reference to back problems.  He was seen again in July 1995 
when he reported that he had had back trouble since 1960 and 
that he was having trouble bending.  He indicated that some 
of the discs were separated and that he had gone to the RO to 
file a claim.  A July 1995 clinical record notes that he 
complained of low back pain and, as pain worsened, muscle 
spasms, of 30 years duration.  He indicated that he had been 
injured in the service.  On examination there was some pain 
in the back with manipulation of the legs, for which 
medication was given.  The veteran was also given a referral 
to the orthopedic clinic, but failed to appear for the 
scheduled appointment.  .

VA authorization forms for the release of medical 
information, completed by the veteran, indicate that he was 
treated by VA for his back from 1966 to 1996, by Dr. Clemens 
(deceased) from 1966 to 1970 and by DeGaulle Chiropractic in 
1986.  On the form the veteran reported that the VA gave no 
treatment and told him that he could only have pills or an 
operation.   

During a February 1998 VA examination the veteran complained 
of constant pain and stiffness in the low back.  He reported 
that he had trouble bending and that if he had to bend he 
could not walk afterwards because of the pain.  He stated 
that during periods of flares, increasing severity was 
usually caused by bending or lifting and that he did not have 
much difficulty unless he had to bend.  On examination the 
range of motion of the lumbar spine was flexion to 10 degrees 
with left deviation; extension to two degrees; lateral 
bending to five degrees, bilaterally; and rotation to 
10 degrees, bilaterally.  His posture showed some slight 
scoliosis.  There was tenderness in the back musculature at 
the midline.  Lower extremity reflexes were 2+, sensation was 
intact, and strength was 5/5 in the lower extremities.  The 
examiner found that the veteran demonstrated objective 
evidence of pain and functional loss with any significant 
movement of the back.  The examiner provided a diagnosis of 
degenerative disc disease at L4-L5 and L5-S1, apparently 
based on the June 1997 VA X-ray study.

Pursuant to an RO request for additional medical records, the 
New Orleans VA medial center provided records dated from June 
1997 to March 1998.  Those records reflect that a June 1997 
X-ray study of the lumbar spine showed very mild degenerative 
disc disease at L4-L5 and narrowing of the L5-S1 disc space.  
Other records received do not refer to the low back.  

In an April 1998 medical report R.J. French, M.D., an 
orthopedist, noted that the veteran was being seen for the 
first time and that he presented with a long history of low 
back pain with radiation into the left lower extremity.  The 
veteran also reported weakness in the lower extremities.  Dr. 
French noted tenderness in the lumbar spine bilaterally and 
limitation of forward flexion to 30 degrees due to pain.  
There was also evidence of mild muscle spasm.  The straight 
leg raising test was positive at 30 degrees on the left, and 
left quadriceps muscle atrophy was noted.  Reflexes were 1+ 
and equal and sensation was intact.  The impression was 
lumbar disc disease.  

The RO provided the veteran an additional VA examination in 
September 1998 for the purpose of determining whether his 
degenerative disc disease was etiologically related to the 
service-connected lumbosacral strain.  In conjunction with 
the examination the veteran complained of stiffness in the 
low back, difficulty bending, and increasing frequency of 
severe low back pain.  During periods of severe functional 
impairment he was unable to bend or lift.  Examination of the 
lumbar spine showed 0 to 10 degrees of flexion, zero degrees 
of extension, zero to five degrees of lateral bending, and 
zero to 10 degrees of rotation.  The veteran was unable to 
stand on his toes and could only momentarily stand on his 
heels.  His posture again showed some slight scoliosis with 
decreasing lordosis.  The examiner found evidence of cervical 
muscle spasm, but did not record any evidence of lumbar 
muscle spasm.  There was tenderness to palpation of the back 
muscles to the midline and 2+ reflexes in the lower 
extremities.  The examiner noted that there appeared to be a 
slight decrease in sensation on the anterior thigh.  Lower 
extremity strength was 5/5, except for the knee extensors, 
which was 4+/5.  

The examiner provided a diagnosis of degenerative disc 
disease at L4-L5 and L5-S1, and stated that the disc disease 
"could be" related to the lumbar strain.  The examiner also 
noted that the lower back condition would limit the veteran's 
ability to function as a truck driver.  In a January 1999 
addendum to the September 1998 examination report the 
examiner, to whom the claims file was to be made available, 
stated that the degenerative disc disease was likely not due 
to the lumbosacral strain.

In a May 1999 statement to the RO, Ronald K. Collins, D.C., 
stated the veteran had asked him to write in an attempt to 
verify that the veteran did have loss of mobility due to 
muscle spasm and that on April 10, 1998 he presented with 
severe low back pain and an "assumed" antalgic position.  
Dr. Collins further reported that in February, March, and 
April 1999 the veteran presented himself with low back pain 
and lumbar muscle spasm that limited movement.  In a November 
1999 report the chiropractor stated that the veteran had 
received treatment since November 1987 for lumbar disc 
degeneration associated with lumbar radiculitis.  He stated 
that the veteran was unable to lift more than 20 pounds, sit 
for more than 45 minutes, or stand for more than 20 minutes 
due to low back pain.

Pursuant to a January 2000 request by the RO to the New 
Orleans VA medical center for medical records from January 
1997 to the present, the RO received records showing that in 
August 1998 the veteran received treatment for an 
exacerbation of chronic, episodic left and lower back pain 
for the past week since he "moved heavy furniture" for his 
wife.  On examination his gait and mobility were within 
normal limits but range of motion was "subjectively" very 
limited, especially forward flexion.  About a week later it 
was noted that about two weeks earlier he had had an increase 
in back pain while working in his yard.  Currently, there was 
an increase in paravertebral muscle tone, normal muscle 
strength in the lower extremities, and positive straight leg 
raising at 45 degrees. The spine could be flexed to 45 
degrees, extended to 10 degrees, and laterally rotated to 10 
degrees.  When he was seen for follow-up in September 1998, 
he still reported chronic low back pain.  The impression 
included degenerative disc and joint disease of the 
lumbosacral spine.  A June 1999 record entry notes that the 
veteran complained of left shoulder pain following the 
pulling of heavy objects during the prior week.  He had no 
back complaints.  In August 1999 it was noted that he was in 
for a routine visit, with a main complaint feeling tired due 
to problems sleeping.  He reported that he often awakened and 
that "sometimes" his back pain was the cause.  When the 
veteran was seen for a routine visit in November 1999 his 
main complaint was of chronic low back pain, worse with 
bending.  It was noted that he had learned to deal with it 
and the best way to bend to avoid triggering pain was 
stressed to the veteran.  On physical examination it was 
noted that he had "no pain."  When he was seen in January 
2000 for unrelated symptoms, it was noted that his back pain 
was better controlled with Indocin than with Motrin.   

The veteran was afforded VA electrodiagnostic studies in 
February 2000 in conjunction with compensation and pension 
examinations.  He gave a history of intermittent back spasms 
since 1964 and throbbing pain in the muscles with occasional 
electric shock.  He denied pain radiating down the legs while 
reporting occasional numbness of the right hip as muscle 
spasm in the back resolved.  Motor nerve conduction studies 
of the right lower extremity and electromyography of selected 
muscles in the right lower extremity and right lumbosacral 
paraspinals were all normal.  

During a February 2000 VA orthopedic examination the veteran 
reported having a back problem off and on and that it usually 
happened with a certain motion.  When it happened, he 
reportedly could not walk for at least a couple of days.  He 
stated that the most recent exacerbation occurred two months 
previously, at which time it lasted for three weeks.  He 
indicated that the condition was getting worse and lasting 
longer.  He reportedly had had to stop working as a truck 
driver because of his back problems and was currently working 
as a lounge manager.  He was currently complaining of 
constant low back pain that was aggravated by motion, such as 
bending.  There were certain things he could not do "like 
sitting on a lower chair."   

Physical examination revealed that he walked very slowly, in 
a stiff-legged manner, but without a limp.  He was able to 
toe and heel walk without difficulty.  He did not bend his 
lumbosacral spine while disrobing.  The range of motion of 
the lumbar spine was to 40 degrees of flexion, zero degrees 
of extension, and lateral bending to 15 degrees, bilaterally, 
limited by pain.  He was noted to be very careful not to move 
more.  He complained of pain in the lumbosacral junction area 
but there was no particular tenderness to palpation.  There 
was no evidence of muscle spasm.  Range of motion of the hips 
and knees was normal and not uncomfortable.  Deep tendon 
reflexes were normal at 4/4, there was no evidence of a gross 
neurological deficit, and the straight leg raising test was 
negative to 80 degrees.  An X-ray study of the lumbar spine 
showed marginal anterior spurring at L4 and L5 and narrowing 
of the disc spaces at L4-S1.  The examiner provided a 
diagnosis of degenerative arthritis of the lumbar spine.  

The examiner stated that there was no objective evidence of 
sciatic neuropathy, muscle spasm, or absent ankle jerk, 
noting that deep tendon reflexes were normal.  He found that 
the range of motion of the lumbar spine was severely limited 
due to "apprehension" that it would result in pain and 
muscle spasm.  There was evidence of loss of lateral spine 
motion in the standing position of approximately 15 degrees, 
limitation of forward flexion, and osteoarthritic changes, 
but no evidence of muscle weakness.  The examiner provided 
the opinion that the veteran was severely restricted in 
performing work that required bending of the lumbar spine.  
He also stated that if the incidents the veteran described 
were causing his back to get out of place, his symptoms were 
severely aggravated every couple of months, during which he 
was unable to ambulate without pain and stiffness.  The 
examination included review of the claims file.

In a June 2000 addendum to the report of the February 2000 
orthopedic examination the examiner noted that the veteran 
had complained of low back pain since injuring his back in 
service and since discharge from service and, therefore, it 
was his opinion that the injury that the veteran incurred in 
service was responsible for his "present complaints."  He 
examiner noted that there was no evidence of neurological 
deficit, that X-rays showed degenerative joint disease, and 
that functional limitation was directly related to 
degenerative joint disease.  He went on to state that the 
original injury continued to aggravate the present condition 
and therefore was responsible for the present complaints.   

The report of a March 2000 VA neurology examination shows 
that the veteran reported having had low back pain since 
service.  His back pain reportedly was very constant and at 
times became very severe.  He reported having difficulty 
walking, sitting in one place, and sleeping due to pain.  The 
veteran indicated that following the recent VA orthopedic 
examination he had been unable to straighten up and had had 
locking and muscle spasm.  Reportedly, with a bad muscle 
spasm the pain radiated to the right hip and leg.  He also 
complained of intermittent numbness in the right hip.  He 
denied any muscle weakness.  The examiner noted that X-rays 
had shown disc disease of the cervical spine and narrowing of 
the L4-5 and L5-S1 area with degenerative changes.  On 
examination there was no evidence of motor weakness, muscle 
atrophy, pathological reflexes, or reduced sensation.  All 
movements of the lumbar spine were described as "limited."  
The examiner referenced February 2000 electromyography (EMG) 
and nerve conduction studies (NCS) that revealed no evidence 
of any neurological abnormalities and provided a clinical 
diagnosis of status post fall in 1964, followed by severe low 
back pain that continued to the present.  

Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints, and multiple involvements of the lumbar 
vertebrae are considered groups of minor joints, ratable on a 
parity with major joints.  38 C.F.R. § 4.45.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is noncompensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

Diagnostic Code 5292 for limitation of motion of the lumbar 
spine provides a 10 percent evaluation for slight limitation 
of motion, a 20 percent evaluation for moderate limitation of 
motion, and a 40 percent evaluation for severe limitation of 
motion.  38 C.F.R. § 4.71a.

Diagnostic Code 5293 for intervertebral disc syndrome 
provides a 60 percent evaluation if the symptoms are 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of the diseased disc, with little 
intermittent relief.  A 40 percent evaluation applies if 
symptoms are severe, with recurring attacks and intermittent 
relief.  A 20 percent evaluation applies if the symptoms are 
moderate, with recurring attacks.  A 10 percent rating 
applies if the disorder is characterized as mild.  The 
disorder is noncompensable if postoperative and cured.  
38 C.F.R. § 4.71a.

Diagnostic Code 5295 provides a 40 percent evaluation for 
severe lumbosacral strain characterized by listing of the 
whole spine to one side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
applies if the symptoms are muscle spasm on extreme forward 
bending, loss of lateral spine motion unilateral, in standing 
position.  A 10 percent evaluation applies if the symptoms 
consist of characteristic pain on motion.  A noncompensable 
evaluation applies if the disorder results only in slight 
subjective symptoms.  38 C.F.R. § 4.71a.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103 and 5103A).

The RO informed the veteran of the evidence needed to support 
his claim in May 1997 and September 1999.  The veteran has 
provided the records of chiropractic treatment and the RO 
obtained the records of treatment from the VA medical center 
(MC) and a private physician.  The RO also provided the 
veteran VA examinations in October 1991, February and 
September 1998, and February and March 2000.  It appears that 
the veteran underwent a VA examination in June 1997, but the 
report of that examination could not be located and 
additional examinations were provided.  Although the veteran 
claims to have been treated shortly after service by a Dr. 
Clemens, he has stated that Dr. Clemens is dead.  Thus, the 
veteran has not indicated the existence of any other evidence 
that is relevant to his claim.  All relevant data has been 
obtained for determining the merits of his claim for an 
increased schedular rating and VA has fulfilled its 
obligation to notify him of the evidence needed to 
substantiate his claim and to assist him in the development 
of the relevant evidence.

In deciding the veteran's claim, the credibility of the 
evidence, including the veteran's testimony and other 
statements made by him, must be assessed.  In that regard, it 
is noted that he claims to have been treated from 1966 to 
1970 by the now deceased Dr. Clemens and has given statements 
regarding alleged attempts to obtain VA treatment prior to 
that documented in the record.  However, when the veteran 
filed his initial claim for disability benefits in 1980 he 
indicted that he had received no post-service treatment for 
his back.  Additionally, both then and when he filed his 1991 
claim, he did not indicate that he had ever applied for VA 
medical care, even though the claims forms instructed him to 
note VA benefits for which he had previously applied.  His 
statements that he sought VA treatment and was turned away or 
just told he could have pills or an operation are not 
credible and, based on his statement of "none" in his first 
claim, his allegation now of having been treated by Dr. 
Clemens for four years after service for back problems is 
also not credible.  Additionally, his testimony that although 
he had a service related back injury, he sought to have it 
attributed to a motor vehicle accident in 1987 because he did 
not have medical insurance, certainly points to a lack of 
veracity if not something more serious.  Although the veteran 
has already been granted service connection for his low back, 
his credibility still must be considered in conjunction with 
his claim for a higher rating inasmuch as some of the medical 
evidence is based on his allegations of chronic pain since 
service and other complaints; subjective complaints, such as 
of pain, can be accurate, exaggerated or false.  Thus, where 
the record shows lack of credibility in conjunction with 
seeking benefits, a claimant's statements need not be 
accepted as true or accurate.  

The evidence in this case shows initial post-service back 
complaints in the 1980s.  There is nothing in the earliest 
post-service medical records, which are from the DeGaulle 
Chiropractic Clinic, (before the veteran filed his 1991 
claim), suggesting that he had had back problems since the 
in-service injury.  In fact, those records do not even 
mention service.  Thus the Board rejects the veteran alleged 
history of chronic intermittent or constant back pain since 
service.  This alleged history appeared in conjunction with 
his claim for VA benefits and is self-serving.  Moreover, it 
is noted that the veteran has a documented history of post-
service back injuries, which in several instances 
precipitated his seeking medical attention for his back.  The 
Board also notes evidence that the veteran exaggerates his 
symptoms, such as his report to the March 2000 neurology 
examiner that, following the February 2000 orthopedic 
examination, he had been unable to straighten up and had 
locking and muscle spasm.  The report specifically notes that 
there was no evidence of muscle spasm, and it does not note 
any "locking" or inability to straighten up.  There is no 
objective evidence to support such allegations.   

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); VAOPGCPREC 36-97.  
Diagnostic Code 5295, which pertains to lumbosacral strain, 
is not restricted to limitation of motion and includes as the 
rating criteria characteristic pain and subjective symptoms, 
as well as the objective criteria of limited motion and 
muscle spasm.  DeLuca, 8 Vet. App. at 202.  The Board finds, 
therefore, that the applicable diagnostic code incorporates 
all of the functional limitations resulting from the service-
connected disability.  See Fenderson v. West, 12 Vet. App. 
119 (1999) (the Board must explicitly consider the provisions 
of 38 C.F.R. § 4.40, even though the applicable diagnostic 
code is not based only on limitation of motion).  

Under Code 5295, characteristic pain on motion warrants a 10 
percent rating.  A 20 percent evaluation applies if the 
symptoms are muscle spasm on extreme forward bending, loss of 
lateral spine motion unilateral, in standing position.  To 
warrant a rating in excess of 20 percent, there must be 
credible and competent evidence of listing of the whole spine 
to one side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Although the veteran 
generally has not manifested muscle spasm when being 
evaluated or examined by the VA, there is private medical 
evidence that he does experience muscle spasm.  While the 
evidence shows limitation, rather than loss, of lateral spine 
motion, it is concluded that the criteria for a 20 percent 
rating under Diagnostic Code 5295 are more nearly 
approximated than those for a 10 percent rating which 
encompasses only characteristic pain on motion.  See 
38 C.F.R. § 4.7 (2000).  As to whether a 40 percent rating is 
warranted, the competent and credible evidence does not show 
listing of the whole spine to one side, despite the 
occasional notation of slight scoliosis.  The competent and 
probative evidence does not show positive Goldthwaite's sign, 
or loss (rather than limitation) of lateral motion in 
addition to osteo-arthritic changes or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Thus, the criteria for a 
40 percent rating are neither met nor more closely 
approximated.

Because the low back disorder is manifested by degenerative 
arthritis, the veteran is entitled to consideration of that 
diagnostic code in evaluating the severity of his disability.  
Degenerative arthritis is to be rated based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In order 
to warrant a 40 percent rating there would have to be severe 
limitation of motion of the lumbar spine shown by believable 
evidence.  At the time of the October 1991 VA examination the 
veteran had good range of motion in all planes and only 
complained of intermittent low backache.  Although at the 
time of the February 1998 VA examination he appeared to have 
very limited motion, such as only 10 degrees of flexion, no 
muscle spasm, muscle atrophy, loss of muscle strength or 
other medical findings were noted to support such limitation 
or the examiner's notation that the veteran demonstrated 
objective evidence of pain and functional loss on significant 
movement of the back.  Moreover, June 1997 X-rays had shown 
only "very mild" disc disease at L4-5 and narrowing of the 
L5-S1 disc space and when he was seen by Dr. French in April 
1998, he could forward flex the spine to 30 degrees.   

When the veteran was examined by the VA in September 1998, he 
again demonstrated little spinal motion, although no lumbar 
muscle spasm was noted and there was no notation of muscle 
atrophy or weakness, or the like.  Additionally, VA 
outpatient records show that in about August 1998 the veteran 
was able to flex his spine to 45 degrees, whereas about a 
week earlier range of motion was noted to be "subjectively" 
limited, suggesting that an objective cause for such 
limitation was not evident.   When he was examined in 
February 2000, he was noted to walk in a stiff-legged manner 
while being able to toe and heel walk without difficulty and 
having normal range of knee motion.  There is no medical 
evidence showing that any stiff-legged walk is due to back 
pathology.  At that time he could flex his spine to 40 
degrees with no evidence of muscle spasm and a notation by 
the examiner that lumbar spine motion was limited by an 
"apprehension" that it would cause pain.  Given the 
credibility problems in this case, the veteran's alleged 
"apprehension" of pain is insufficient to establish severe 
limitation of motion.  Thus, it is concluded that the 
probative and credible evidence does not show more than 
moderate limitation of motion supported by findings such as 
muscle spasm or satisfactory evidence of painful motion.  
Thus, no more than a 20 percent rating based on limitation of 
motion would be warranted and application of the provisions 
of Diagnostic Code 5003 would not result in a higher 
disability rating than that being awarded under Code 5295.  
See Hicks v. Brown, 8 Vet. App. 417 (1995).

As a disability rating in excess of the minimum compensable 
rating for the joint, which is 10 percent, has been assigned 
under Diagnostic Code 5295, consideration of an increased 
rating based on the provisions of 38 C.F.R. § 4.59 is not 
warranted.  

Diagnostic Code 5293 for intervertebral disc syndrome 
provides a 60 percent evaluation for a pronounced disorder, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of the diseased disc, with little intermittent 
relief.  A 40 percent evaluation applies if symptoms are 
severe, with recurring attacks and intermittent relief.  A 
20 percent evaluation applies if the symptoms are moderate, 
with recurring attacks.  Initially, it must be noted that in 
spite of the veteran's report of lower extremity symptoms, 
the medical evidence does not show that the low back disorder 
is manifested by any sciatic neuropathy or neurological 
impairment.  Although the veteran's chiropractor stated in 
November 1999 that the disorder was manifested by lumbar 
radiculitis, he did not provide any clinical or diagnostic 
findings in support of that assessment.  The medical opinion 
is, therefore, of low probative value.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379 (1998) (the failure of the 
physician to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence).  The March 2000 VA 
neurological examination, which included EMG and NCS, 
resulted in the determination that the low back disorder had 
no neurological manifestations and the medical evidence does 
not otherwise establish the presence of sciatic neuropathy or 
other neurological involvement.  Because the March 2000 VA 
neurological opinion was based on a comprehensive examination 
and diagnostic testing, the results of which were included in 
the report of the examination, the opinion is of high 
probative value.  The Board finds, therefore, that the low 
back disorder is not manifested by sciatic neuropathy or 
other neurological impairment, including absent ankle jerk, 
and that the criteria for a 40 percent rating based on the 
diagnostic code pertaining to intervertebral disc syndrome 
are not met.  Shoemaker v. Derwinski, 3 Vet. App. 248, 253 
(1992) (in granting an increased rating, the Board must 
explain why a higher rating is not warranted).

Finally, it is noted that the August 1999 remand instructed 
the RO to provide the veteran an orthopedic examination for 
the purpose of obtaining an opinion on whether degenerative 
joint disease and disc disease of the lumbar spine are 
etiologically related to the service-connected lumbosacral 
strain.  The RO afforded the veteran the examination, and the 
examiner provided the opinion that the veteran's current low 
back symptoms were caused by the lumbar strain that occurred 
in service.  The Board also instructed the RO to re-
adjudicate the claim for an increased rating and give due 
consideration to whether service connection for degenerative 
disc disease of the lumbar spine was warranted.  Although the 
examiner did not specifically answer the Board's etiology 
questions and based his opinion on a history by the veteran 
that the Board finds to be inaccurate, and the RO did not 
again address the issue of entitlement to service connection 
for degenerative disc disease, which it had previously done, 
it is concluded that another remand is not necessary.  Cf. 
Stegall v. West, 11 Vet. App. 268 (1998) (the veteran is 
entitled to compliance with the Board's remand instructions 
as a matter of law).  Inasmuch as the Board is granting an 
increase in this case and has considered the veteran's back 
disability under the provisions of Code 5293 pertaining to 
intervertebral disc syndrome, in addition to those of Codes 
5292 and 5295, it is concluded that no further remand on the 
matter of an increased schedular rating is necessary.  


ORDER

A 20 percent disability rating for lumbosacral strain is 
granted, subject to the laws and regulations pertaining to 
the payment of monetary benefits.


REMAND

In the August 1999 remand the Board instructed the RO to 
consider the provisions of 38 C.F.R. §§ 3.321 and 4.16 and 
determine whether the veteran is entitled to an extra-
schedular rating for lumbosacral strain, including a total 
disability rating based on individual unemployability.  
Although the RO issued a supplemental statement of the case 
in August 2000, the RO did not consider whether the veteran 
was entitled to an extra-schedular rating, nor did the RO 
provide the veteran the relevant laws and regulations 
pertaining to extra-schedular ratings.  The Board finds, 
therefore, that remand of this issue is required.  Stegall, 
11 Vet. App. at 268.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the RO for the following development:

After undertaking any development deemed 
appropriate, including advising the 
veteran of the types of evidence that 
could support a claim for an 
extraschedular rating, the RO should 
adjudicate the issue of entitlement to an 
extra-schedular rating for lumbosacral 
strain in accordance with 38 C.F.R. 
§§ 3.321 and 4.16.  If the RO finds that 
an extra-schedular rating should be 
considered, the case should be referred 
to the Compensation and Pension Service 
for review and further adjudication.  If 
any benefit sought on appeal, including 
entitlement to an extra-schedular rating, 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

